DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 10/07/2021 with respect to the rejection of claims 1, 3, 5-11, 13, and 14 under 35 U.S.C. 103 as being unpatentable over Hall (Pub. No. U.S. 2014/ 0276247) in view of Eagana-Erazo (Pub. No. U.S. 2013/0089521), and rejection of claims 1 and 9 as being unpatentable over Holloway (Pub. No. U.S. 2004/0166146) in view of Eagana-Erazo, have been fully considered but they are not persuasive.
      A).     Regarding the rejection of claims 1, 3, 5-11, 13, and 14 over Hall in view of Eagana-Erazo, the applicant makes the following arguments: i) the Office Action (OA) does not provide any support that one of ordinary skill in the art would have known embedding/incorporating the photoactive agent into the bandage of Hall would improve the treatment; and ii) embedding photosynthetic cellular structures into the device of Hall would presumably increase manufacture/storage costs, and  reduce the scope of use of the device to applications where photosynthetic cellular structures are beneficial. 
In response to this argument, Hall discloses a phototherapy device in form of a bandage comprising an embedded light source for treatment of various skin/tissue conditions including wound care. He further teaches topically applying a photoactive composition to the skin prior to light application (see Fig. 4, and Pars. 0133, 0146, 0159, 0192). Eagana-Erazo disclose a phototherapy device comprising a pad containing photosensitive cellular agent, and a light For example, Pub. No. U.S. 2004/0166146 to Holloway discloses a wound healing bandage comprising a light source and transparent photoactive composition 24 coupled to the bottom surface of the bandage, wherein the light source activates the composition to provide the treatment (see Fig. 2 and Par. 0047). Thus, at the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to incorporate the photosynthetic composition/algae into the Hall’s bandage. Incorporating the composition into the bandage would at least i) eliminate the step of topically applying the composition to the skin, and ii) position the composition relative to the light source to enhance its light absorption/interaction with light, thereby improving the treatment. 
Regarding the second argument, applicant did not provide a concreate scientific prove to substantiate his argument. The argument that embedding the composition/photosynthetic cellular structure would increase manufacturing cost/storage and reduce scope of the device is based on opinion.  Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F. 2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  In this regard, a conclusion of obviousness may be based on common knowledge and common sense of the person of ordinary skill in the art without any specific hint 
     B). 	With respect to the rejection of claims 1 and 9 as being unpatentable over Holloway (Pub. No. U.S. 2004/0166146) in view of Eagana-Erazo, Applicant argues that “Holloway fails to teach or suggest integrating photosynthetic cellular structures into a bandage. Holloway is entirely directed to phototherapeutic bandages that can be used to treat wounds and reduce pains in humans, and does not appear to be directed to uses of photosynthetic cellular structures.” The applicant further argues that there is no teaching or suggest in the references to modify Holloway’s device to provide a device comprising a bandage embedded with a photosynthetic cellular structure and light source as claimed.
In response to this argument, the examiner agrees with the applicant that Holloway is directed to phototherapeutic bandages that can be used to treat wounds and reduce pains in humans, and does not teach the use of photosynthetic cellular structures. As described in paragraphs 12 – 13 of the Office Action and recognized by the applicant, Holloway discloses a photodynamic treatment bandage comprising transparent photoactive composition 24 coupled to the bottom surface of the bandage and a light source configured to the composition (see Fig. 2 and Par. 0047), but he does not teach the use of photosynthetic cellular agent as claimed. Eagana-Erazo teaches a bandage comprising photosynthetic cellular structure/algae for phototherapy treatment. The examiner further expresses that the use of photosynthetic cellular structures such as algae for photodynamic therapy is well known art (e.g., see the abstract and col. 1, lines 15-25 of Smith et al., U. S. Pat. No. 5,330,741). Hence, at the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to 
Applicant’s arguments, see page 5 paragraph 4 through page 6 paragraph 1 of the Remarks, filed on 10/07/2021, with respect to the rejection of claims 1, 3, 5-11, 13, and 14 under 35 U.S.C. 103 as being unpatentable over Holloway in view of Wood (Pub. No. U.S. 2012/0015331) have been fully considered and are persuasive.  As recognized by the applicant, the rejection inadvertently references Holloway as the primary reference instead of Hall. Thus, the rejection of the claims has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-11, 13, and 14 are again rejected under 35 U.S.C. 103 as being unpatentable over Hall et al., Pub. No. U.S. 2014/0276247 (hereinafter referred as "Hall"), in view of Eagana-Erazo et al., Pub. No. 2013/0089521 (hereinafter "Eagana-Erazo”).
Regarding claims 1, 3 and 13, Hall discloses a device for treatment of various tissue conditions including wound care (see the abstract and Pars. 0025, 0158), the device comprising: 
a bandage (see Par. 0029) configured to be used in combination with a topical therapeutic photosynthetic cellular structures including organic substance such as algae (see Pars. 0143, 0146); and a light source embedded within the bandage (see the abstract. Figs. 1 and 3B, Pars. 0004, 0026, 0027, 0077, and claim 1) and configured to provide treatment optical energy of certain intensity and pattern to the photoactive/photosynthetic cellular structures, wherein the light source comprises a plurality of LEDs configured to provide treatment light in the wavelength range of 380 nm to 780 nm (see Par. 0069). Hall further teaches that the therapeutic photoactive substance generates oxygen radicals when exposed to the optical composition as claimed (see Pars. 0154, 0158, 0159). 
Although Hall discloses the use of a topical photoactive agent used with the treatment device, he does not teach a photoactive agent incorporated into the bandage. However, the technique for integrating a photoactive agent into a bandage is well known in the art. Eagana-Erazo discloses an alternative phototherapy device, the device comprising a pad/scaffold containing photosynthetic cellular structures such as algae (see Fig. 1, and Pars. 0015 -0016, 041). Hence, at the time of the applicant's invention, it would have been obvious to one of ordinary skill in the art to incorporate the photosynthetic cells such as algae into the bandage. 
With respect to claims 5-8, the light source comprises a plurality of LEDs (see Fig, 3B, and Pars. 0074-0075), the light source configured to produce wavelengths in the range of 380 nm to 700 nm as claimed (see Pars. 0069, 0154, and 0156 - 0158).
With respect to claim 9, the device further comprises an ON/OFF switch and a programmed microcontroller connected to the light device (see Pars. 0175-0175).
With respect to claims 10 and 11, the recited claims languages are directed to intended use of the claimed device. Intended use claim language is generally given a limited claim language. Furthermore, Hall's programmable microcontroller would provide wound treatment to a patient's body for predetermined periods as claimed.
With respect to claim 14, Hall teaches the therapeutic photoactive composition may be contained in a pad such as a gel pad or hydrogel pad (see Par. 0133).
Claims 1 and 9 are again rejected under 35 U.S.C. 103 as being unpatentable over Holloway et al., Pub. Ho. U.S. 2004/0166146 (hereinafter "Holloway"), in view of Eagana-Erazo et al., Pub. No. 2013/0089521 (hereinafter "Eagana-Erazo").
Holloway discloses a photodynamic therapy device/bandage for treatment of wounds, the bandage comprising one or more light sources embedded therein (see the abstract; Figs. 1, 8, 9; and Pars. 0010-0015, 0022, and 0041), wherein the light sources comprise light emitting devices such as OLEDs configured to produce wavelengths ranging from the visible to infrared rage (see Pars. 0015, 0040, 0042, 0064). Holloway further teaches that the wavelength of the light source is selected to activate the photoactive agent used for the photodynamic therapy .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
January 12/2022